
	
		II
		112th CONGRESS
		2d Session
		S. 2952
		IN THE SENATE OF THE UNITED STATES
		
			May 8, 2012
			Ms. Klobuchar introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain power
		  converter panels specifically designed for wind turbine
		  generators.
	
	
		1.Certain power converter
			 panels specifically designed for wind turbine generators
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Power converter panels specifically designed for wind turbine
						generators in excess of 2MW, the foregoing designed to optimize the power
						factor of the asynchronous induction generator in a wind turbine, each
						measuring 1800 mm or more but not over 2050 mm in length, 550 mm or more but
						not over 650 mm in width and 1950 mm or more but not over 2050 mm in height
						(provided for in subheading 8537.10.90)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of the enactment of this Act.
			
